Citation Nr: 0702869	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-28 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


REMAND

Service connection was granted for PTSD, with an initial 30 
percent rating, effective June 27, 2000.  See May 2001 rating 
decision.  The veteran filed an increased rating claim in 
June 2003.  This appeal stems from an October 2003 rating 
decision granting a 50 percent rating, but not higher, for 
PTSD, effective June 30, 2003, the date of filing of the 
claim.  Where, as here, service connection has been in effect 
for years and a higher rating is sought, the primary concern 
is the current extent of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Thus, the main focus necessarily 
is on evidence concerning PTSD dated around mid- 2003, 
forward.  

Since June 2003, the veteran underwent two VA compensation 
and pension (C&P) PTSD examinations, in October 2003 and July 
2005.  The July 2005 examination report reflects the 
veteran's report that he is not involved in outpatient group 
or individual therapy.  However, he also reported that, about 
a month before the examination, he had participated in group 
therapy.  The most current VA outpatient clinical records in 
the claims file are dated in August 2004.  Any missing 
clinical records dated after then would be pertinent to this 
appeal and should be obtained.    

Also, VA clinical records dated after mid-2003 indicate that 
the veteran was seen at multiple VA medical centers (that is, 
other than at the North Chicago, Illinois, facility, the 
records from which comprise of most of the clinical evidence 
associated with the claims file after mid-2003).  For 
instance, the veteran apparently was seen as recently as in 
2004 at the Hines, Illinois, VA facility.  It is not apparent 
to the Board that records from VA facilities other than that 
in North Chicago are in the claims file.  On remand, any 
missing records should be obtained.  The law provides that VA 
has constructive possession of VA clinical records, even if 
they are not physically in the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).      
 
Finally, it is not clear whether the veteran has sought, or 
is receiving, Social Security Administration (SSA) disability 
compensation benefits.  See p. 10, Board hearing transcript.  
As this case must be placed on remand status, VA has an 
opportunity to determine whether there may exist any 
pertinent SSA records, and if so, secure them before 
readjudication consistent with its duty to assist.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 372 (1992).  

Under the circumstances, the Board postpones the adjudication 
of the claim pending further evidentiary development as 
directed below.  This appeal is remanded to the RO, via the 
Appeals Management Center, in Washington, D.C.  The veteran 
will be notified if he needs to take further action.

1.  Ask the veteran whether there exist 
any non-VA clinical evidence or non-
medical (including lay) evidence 
pertaining to his PTSD increased rating 
claim that are not already of record.  
Advise him that he may submit any such 
additional records in his possession.  If, 
however, he desires VA assistance in 
obtaining them, he should execute records 
release authorization forms to enable VA 
to do so.  If he does provide such 
authorization, then assist him in securing 
any additional missing evidence consistent 
with the duty to assist.  

This directive includes a specific inquiry 
to the veteran as to whether he has 
sought, or is receiving, SSA disability 
compensation benefits, and if so, whether 
any SSA disability determination was 
based, even if in part, on psychiatric 
impairment.  If so, complete copies of the 
SSA administrative law judge decision and 
medical records/exhibits supporting the 
benefits application must be obtained and 
associated with the claims file.

2.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file.  This 
directive includes the securing of 
complete copies of VA clinical records 
from the North Chicago, Illinois, and 
Hines, Illinois, VA facilities.     

3.  The RO should schedule the veteran for 
a psychiatric examination to determine the 
current nature and severity of his 
service-connected PTSD.  The claims folder 
must be available to, and reviewed by, the 
examiner.  All clinical findings should be 
reported in detail.  Such tests as the 
examining physician deems necessary should 
be performed.   The examiner is requested 
to provide a detailed account of the 
manifestations of the veteran's 
psychiatric disability and must provide an 
opinion as to the overall social and 
occupational impairment caused solely by 
the veteran's service-connected PTSD.  The 
examiner should also provide a Global 
Assessment of Functioning Score (GAF) 
indicating the level of impairment 
produced by the service-connected 
disability.  In addition, the examiner 
should render an opinion as to whether the 
service-connected PTSD alone prevents 
employment.   

4.  After completing the above, 
readjudicate the claim.  If the benefit 
sought remains denied, then issue an 
updated Supplemental Statement of the Case 
(SSOC) that includes a discussion of 
governing law and regulations and all 
pertinent evidence and information added 
to the record after the July 2005 SSOC was 
issued.  Provide the veteran and his 
representative an opportunity to respond.  
Then, if in order, return the claims 
folder to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


